 Case 3:18-cv-00784-TJC-JBT Document 13 Filed 12/04/18 Page 1 of 1 PageID 41



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

TED MANNING,

   Plaintiff,

-vs-                                                   CASE NO.: 3:18-CV-00784-TJC-JBT

WELLS FARGO BANK, N.A.,

   Defendant.
                                         /

                                     NOTICE OF SETTLEMENT

        Plaintiff, Ted Manning, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

electronic mail on this 4th day of December, 2018 to: Artin Betpera, Esquire, 3200 Park Center Drive,

Suite 700, Costa Mesa, California 92626 (artin.betpera@wbd-us.com).



                                                   /s/Frank H. Kerney, III, Esquire
                                                   Frank H. Kerney, III, Esquire
                                                   Florida Bar #: 88672
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 223-5402
                                                   fkerney@forthepeople.com
                                                   snazario@forthepeople.com
                                                   Counsel for Plaintiff
